DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berge et al. (U.S. 2014/0263149). Regarding claim 1, Berge et al. teaches a dispensing assembly, shown in figure 1, for dispensing flowable material (paragraph [0003]) from a container 20, the dispensing assembly comprising a spout (neck of 20) having an interior surface configured to communicate with the flowable material (contents of container 20) and an exterior surface defining a spout retention element (adjacent 36 in figure 15), and a cap, shown in figure 6 configured to releasably attach to the spout via fastening means 48, the cap having a first collar at 44 from which 48 extends (figure 9) extending a first length, and collar defining a cap retention element 58, and a second collar at 56 (figure 9), spaced radially apart  by 52).
Wherein the cap retention element 58 is configured to contact the spout retention element (adjacent 36; figure 15) such that the cap is affixed to the spout (figure 15).
 Wherein the cap is configured to receive the spout within the gap defined between the first collar 44 and the second collar 56 and to contact the spout with the first collar and with the second collar when the spout is within the gap.
Wherein the engagement between the cap retention element 58 and the spout retention element (adjacent 36) occurs entirely within the gap (the gap is the area between the first collar 44 and the second collar 56; the engagement of 58 and 36 occurs radially between 44 and 56;  figure 15).
Wherein the opening defined by the cap wall 52 is in fluid communication with the interior surface of the spout after removal of 30.
Wherein the engagement between the cap retention element and the spout retention element is reversible, such that the cap is removed from contacting the spout (not permanently connected).  
Regarding claim 2, the first collar 44 defines a plurality of cap retention elements 58 (figure 16), each of the plurality of retention elements being spaced apart from one another (figure 16).
Regarding claim 3, the opening further configured to removably receive a plug 6 therein (opening defined by 52 capable of receiving plug at 28, 29), the plug being configured to form an aseptic seal with the cap.
Regarding claim 4, the plug at 28, 29 includes a handle (at 28) configured to receive a force in a first direction and a second direction opposite the first direction, wherein when force is applied in the first direction the plug is removed from the cap (upwardly), and when force is applied in the second direction (downwardly), the plug is attached to the cap.
Regarding claim 6, the plurality of ribs disposed on the first collar are elements 44, shown in figure 6.
Regarding claim 7, Berge et al. teaches a method of introducing fluid into a container 20 through a dispensing assembly, the method comprising the steps of moving fluid into the container through a spout (figure 3) fixedly attached to the container 20 (paragraph [0003]), and affixing a cap to the spout (paragraph [0003]) the cap having a first collar at 44 extending a first length (figure 9) and defining a cap retention element 58, a second collar at 56 spaced radially apart from the first collar (figure 9), and extending a second length (figure 9), an end wall (at lead line 50) extending radially connecting the first collar and the second collar, and a gap (shown generally at lead line 60 in figure 9) defined radially between the first collar and the second collar (figure 9), and axially between the end wall and the shorter of either the first length or the second length (the gap shown generally at lead line 60 in figure 9 is located below the end wall at lead line 50 and above the bottom of the collar 56).
The step of affixing the cap to the spout (figure 15A) including receiving the spout within the gap defined between the first collar 44 and the second collar 56, contacting the spout with the first collar 
Regarding claim 8, inserting a plug at 28, 29 into an opening defined by the cap at 52, such that a fluid-tight seal is formed between the plug and the cap (paragraph [0049]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Berge et al. (U.S. 2014/0263149) in view of Robinson (U.S. 2007/0267451). 
Berge et al. discloses the claimed invention except for a valve configured to contact the second collar of the cap and configured to receive the flowable material therethrough.  Robinson teaches that it is known to provide a closure with a valve configured to contact the second collar of the cap and configured to receive the flowable material therethrough (see element 70 contacting second collar at radially outer end of 70).  It would have been obvious to one having ordinary skill in the art before the . 

Claims 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Berge et al. (U.S. 2014/0263149) in view of Benoit-Gonin (U.S. 2011/0210122).  Regarding claim 9, Berge et al. teaches a method of dispensing fluid from a container 20 using a dispensing assembly, the dispensing assembly having a spout (figure 5) fixedly attached to the container and a cap 24 attached to the spout, the cap having a first collar 44 extending a first length (figure 9) and defining a cap retention element 58, a second collar 56 spaced radially apart from the first collar 44 and extending a second length (figure 9), an end wall (at lead line 50 on figure 9) extending radially connecting the first collar and the second collar, and a gap (shown generally at lead line 60 in figure 9) defined radially between the first collar and the second collar (figure 9), and axially between the end wall and the shorter of either the first length or the second length (the gap shown generally at lead line 60 in figure 9 is located below the end wall at lead line 50 and above the bottom of the collar 56).
The spout being disposed within the gap between the first collar 44 and the second collar 56 (figure 15) and being in contact with the first collar 44 and the second collar 56 (figure 15), the method comprising opening (removal of 28, 29) the dispensing assembly such that the fluid is permitted to move from the container through the spout and out of the dispensing assembly (dispensing of contents of 20), and actuating movement of the fluid from the container through and out of the dispensing assembly. Berge et al. also teaches that the engagement between the cap retention element 58 and the spout retention element 36 occurs entirely within the gap (the gap is the area between the first collar 44 and the second collar 56; the engagement of 48 and 34 occurs radially between 44 and 56).
Berge et al. discloses the claimed invention except for the container being a flexible bag.  Benoit-Gonin teaches that it is known to provide a spout on a flexible bag (see bag at 20 and spout at 30 in 
Regarding claim 11, the step of opening the dispensing assembly includes applying a de-coupling force to the cap such that the cap is separated from the spout (by upward movement of the cap), the method further comprising the step of affixing a dispensing component to the spout (downward movement of the cap with respect to the spout).
Regarding claim 12, Berge et al. teaches a fitment for use on a container 20 for dispensing of fluids (paragraph [0003]) from the container, the fitment comprising a spout (figure 3) having an exterior surface defining a spout retention element (shown adjacent 36; figure 15), and a cap 24 having a first collar at 44 extending a first length (figure 9) having a cap retention element 58, and a second collar at 56 extending a second length (figure 9), and an end wall (at lead line 50) extending radially and connecting the first collar and the second collar (figure 9), and a cap wall 52 radially disposed on the cap, the cap wall defining an opening extending through the cap (figure 9).
Wherein the cap defining a gap (shown generally at lead line 60 on figure 9)between the first collar 44 and the second collar 56 (figure 15), radially between the first collar and the second collar (figure 9), axially between the end wall and the shorter of either the first length or the second length (the gap is the area between the first collar 44 and the second collar 56; the engagement of 58 and 36 occurs radially between 44 and 56).

Wherein the cap is configured to receive the spout in the gap defined between the first collar and the second collar (figure 15) and to contact the spout with the first collar and with the second collar when the spout is within the gap (figure 15).  
Wherein the engagement between the cap retention element 58 and the spout retention element 36 occurs entirely within the gap (the gap is the area between the first collar 44 and the second collar 56; the engagement of 58 and 36 occurs radially between 44 and 56).
Wherein the cap retention 58 element is configured to contact the spout retention element 36 such that the cap is affixed to the spout (figure 15).
Berge et al. discloses the claimed invention except for the container being a flexible bag, the spout having a flange to engage with the flexible bag.  Benoit-Gonin teaches that it is known to provide a spout on a flexible bag (see bag at 20 and spout at 30 in figure 3) and a flange on the spout for engagement with the flexible bag (56 and 70 are both flanges for engagement with the flexible bag).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Berge et al. with the container being a flexible bag, as taught by Benoit-Gonin, and with the spout having a flange that engages the bag, also taught by Benoit-Gonin, in order to use a well known type of liquid storage container that is lightweight and economical and in order to seal the spout to the bag to prevent leaking. 
Regarding claim 13, the cap is configured to be removed from the spout upon application of a predetermined de-coupling force (in a rotational direction to disengage the threads 34 and 48).
Regarding claim 14, the cap includes a plurality of cap retention elements 58 (figure 16).
Regarding claim 15, the cap further includes an opening defined by 52 extending therethrough, and the fitment further includes a plug at 28, 29 configured to be removably inserted into the opening, such that when the plug is in the opening, a fluid-tight seal is formed between the plug and the cap.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Berge et al. (U.S. 2014/0263149) in view of Benoit-Gonin (U.S. 2011/0210122), as applied to claim 9 above, and further in view of Becker et al. (U.S. 2015/0320638).  The modified method of Berge et al. discloses the claimed invention except for the insertion of a dispensing component.  Becker et al. teaches that it is known to dispense contents using the insertion of a dispensing component.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified method of Berge et al. with the step of inserting a dispensing component, as taught by Becker et al., in order to withdraw a small amount of the contents. 
Regarding claim 10, the step of opening the dispensing assembly includes removing a plug at 28, 29 from an opening defined by 52 in the cap such that a fluid-tight seal between the plug and the cap does not exist.

Claims 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Berge et al. (U.S. 2014/0263149) in view of Benoit-Gonin (U.S. 2011/0210122), as applied to claim 12 above, and further in view of Robinson (U.S. 2007/0267451).  The modified assembly of Berge et al. discloses the claimed invention except for a valve configured to contact the second collar of the cap and configured to receive the flowable material therethrough. Robinson teaches that it is known to provide a closure with a valve configured to contact the second collar of the cap and configured to receive the flowable .
Regarding claim 18, a valve lock ring (outer perimeter of valve structure that secures to cap) configured to be disposed between the duckbill valve and the spout.
Regarding claim 19, the valve lock ring is configured to prevent the duckbill valve from permitting the fluid from the collapsible bag from flowing through the duckbill valve by preventing unseating of the valve.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Berge et al. (U.S. 2014/0263149) in view of Benoit-Gonin (U.S. 2011/0210122), as applied to claim 12 above, and further in view of Becker et al. (U.S. 2015/0320638).  The modified method of Berge et al. discloses the claimed invention except for the insertion of a dispensing component.  Becker et al. teaches that it is known to dispense contents using the insertion of a dispensing component.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified method of Berge et al. with the step of inserting a dispensing component, as taught by Becker et al., in order to withdraw a small amount of the contents. 

Response to Arguments
Applicant's arguments filed December 3, 2020 have been fully considered but they are not persuasive. Applicant argues that Berge et al. does not teach a cap having “a first collar extending a first .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736